 



EXHIBIT 10.15
     Commencing with the election of new directors at the 2006 annual meeting of
shareholders, there are two levels of Board fees. One level of base fees in the
amount $75,000 is for non-executive directors who are affiliated with a
significant shareholder in the Company in the total amount of $75,000. The
second level of base fees in the amount of $100,000 is for non-executive
directors who are also not affiliated with a significant shareholder in the
Company. At both levels, the Board fees shall be paid seventy percent in cash
and thirty percent in the form of shares of restricted stock pursuant to the
1999 Equity Participation Plan of Golden Telecom, Inc. that shall vest after one
complete year of service as a director of the Company. The cash portion of the
Board fees shall be paid 50% within two weeks after the annual meeting at which
directors are elected, and 50% by the following November 30. In addition, the
Chairman of three of the Board’s four committees, excluding the Nominating and
Corporate Governance Committee, shall receive an annual fee of $15,000 for
accepting the additional responsibilities of chairing a Board Committee. In
addition, Messrs. Patrick Gallagher and David Smyth received additional fees of
$40,000 for their services on the Executive Committee. The amount of Board fees
and Committee Chairmanship fees paid to a Director shall be subject to pro rata
adjustment and refund to the Company, at the discretion of the Board of
Directors, in the event of a Director’s resignation prior to completion of his
scheduled term of service to the Company. The Company does not intend to issue
new stock options to directors pursuant to the 1999 Equity Participation Plan of
Golden Telecom, Inc.
     During 2006 until the annual meeting of the shareholders, each non-employee
member of Golden Telecom’s Board of Directors had been entitled to receive an
annual retainer fee of $15,000. In addition, each non-employee member of the
Board of Directors had been entitled to receive a fee of $1,000 for each Board
meeting attended in person and a fee of $500 for each Board meeting attended by
telephone. Non-employee members were entitled to receive a fee of $750 for each
Board committee meeting attended in person, a fee of $500 for each Board
committee meeting attended by telephone and a fee of $500 for each Unanimous
Written Consent in Lieu of Meeting adopted by the Board. However, Board
committee fees were not paid if the meeting was held on the same day as a Board
meeting. The Chair of the Audit Committee and the Compensation Committee had
been entitled to receive an annual fee of $15,000 for service as the Chair in
addition to the $15,000 annual retainer. In accordance with the Golden Telecom
1999 Equity Participation Plan, non-employee directors were also entitled to
receive 10,000 stock options upon their initial appointment and 2,500 stock
options for each subsequent year of service. Each of the Directors waived his
right to receive stock options in 2006.
     The Company pays for non-employee directors’ accommodation and business
class travel to and from the meetings of the Board and of the Committees.

